     Case 2:17-cv-05756-JAK-JC Document 31 Filed 12/22/20 Page 1 of 1 Page ID #:11175



 1
 2
 3
 4
                                                                    JS-6
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
12     DOUGLAS G. BRADFORD,                 ) Case No. 2:17-cv-05756-JAK-JC
                                            )
13                                          ) JUDGMENT
                           Petitioner,      )
14                                          )
                     v.                     )
15                                          )
                                            )
16     DANIEL PARAMO, Warden,               )
                                            )
17                                          )
                     Respondent.            )
18 ______________________________
19          Pursuant to this Court’s Order Accepting Findings, Conclusions and
20 Recommendations of United States Magistrate Judge,
21      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person
22 in State Custody is denied and this action is dismissed with prejudice.
23        IT IS SO ADJUDGED.
          'HFHPEHU
24 DATED: ________________
25
26                                  _______________________________________
27                                  JOHN A. KRONSTADT
                                    UNITED STATESDISTRICT JUDGE
28
